Jones, J.
This is an appeal by the mother, Mrs. Clement, from an order of the Chancery Court of Forrest County, Mississippi, granting custody of two minor children to their aunt and uncle, Mrs. Aveline Sweeten and A. A. Sweeten.
 The chancellor found that the mother had abandoned said children and also that she was unfit to have their care and custody.
There was considerable evidence heard by the chancellor and we cannot say he was manifestly wrong.
Affirmed.
Lee, P.J., and Arrington, McElroy and Rodgers, JJ., concur.